UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24836 Parabel Inc. (Exact name of registrant as specified in its charter) Delaware 33-0301060 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 1901 S. Harbor City Blvd., Suite 600 Melbourne, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 321-409-7500 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES x NO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Exchange Act Rule 12b-2). Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨ NO x There were 106,920,730 shares of common stock with a par value of $0.001 per share outstanding at November 12, 2012. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 ITEM 4. CONTROLS AND PROCEDURES 27 PART II. OTHER INFORMATION 27 ITEM 1. LEGAL PROCEEDINGS 27 ITEM 1A. RISK FACTORS 27 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 27 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 27 ITEM 4. (REMOVED AND RESERVED) 27 ITEM 5. OTHER INFORMATION 27 ITEM 6. EXHIBITS 27 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Parabel Inc. (A Development Stage Company) Consolidated Balance Sheets September 30, (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Prepaid expenses Other current assets Total current assets Property and equipment Accumulated depreciation ) ) Net property and equipment Deposits Other non-current assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Current portion of accrued interest and expenses - related party - Deferred revenue - Current portion of notes payable - related party - Total current liabilities Deferred rent Accrued interest and expenses - related party - Notes payable - related party - Total liabilities Commitments and Contingencies (Note 7) Stockholders' deficit: Preferred stock - $.001 par value, 25,000,000 shares authorized; no shares issued or outstanding at September 30, 2012 and December 31, 2011 - - Common stock - $.001 par value, 300,000,000 shares authorized; 106,920,730 shares issued and outstanding at September 30, 2012 and December 31, 2011 Paid in capital Deficit accumulated during the development stage ) ) Parabel Inc. stockholders' deficit ) ) Non-controlling interest Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the consolidated financial statements. 3 Parabel Inc. (A Development Stage Company) Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, For the Period From September 22, (Inception) Through September 30, Revenue $
